DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s request for continued examination (RCE) filed 10/27/21 has been entered and considered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/21 was filed after the mailing date of the Notice of Allowance on 9/27/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-25 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  After approval of applicant’s request for continued examination, consideration of applicant’s IDS and a further search of the prior art of record, examiner has concluded that the prior art does not disclose nor fairly suggest quantum structures, comprising: wherein a potential applied to said control gate is operative to control a local depleted tunneling path established between said first quantum dot and said second quantum dot (claim 1), wherein a potential applied to each control gate is operative to control a respective locally depleted tunneling path, established between a pair of neighboring quantum dots (claim 10), a semiconductor quantum structure, comprising: whereby a local depletion region is formed in accordance with a control voltage applied to a respective control gate thereby enabling one or more quantum particles to tunnel between said pair of quantum dots through said local depletion region (claim 17) and a method of fabricating a quantum structure, comprising: wherein a potential applied to said control gate is operative to control a local depleted tunneling path between said first quantum dot and said second quantum dot; and utilizing one or more optical proximity corrections within a vicinity of said local depleted tunneling path (claim 25) as described in the independent claims and in the context of their recited apparatuses and process, along with their depending claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
November 5, 2021